ORDER
MARC F. DESIDERIO of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1972, having pleaded guilty in the United States District Court for the Southern District of Florida to conspiracy to commit money laundering, in violation of 18 U.S.C.A. 1956(h), and good cause appearing;
*217It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), MARC F. DESIDERIO is temporarily suspended from the practice of law-pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MARC F. DESIDERIO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MARC F. DESIDERIO comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.